DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hamajima  (US 6721016 B1).
	Regrading claim 1, Hamajima discloses a video jitter detection method, 	comprising: 
	acquiring a video; 
	Fig. 2 for Vsync
	inputting the video into a detection model to obtain an evaluation value of the video, wherein the evaluation value is used to indicate a degree of jitter of the video; 
	Col. 9 for  The jitter detector 22 determines, based on the vertical period signal Stf(v) supplied by the vertical period measuring unit 21, whether the video signal Sv is a jitter signal Sv or a non-jitter signal Svjn, and generates a jitter detection signal Sjd, and also a jitter transition signal Sff indicating that the video signal Sv is changed from the jitter signal Svj to the jitter signal Svj and vice versa.
	wherein the detection model is a model obtained by training using video samples in a video sample set as inputs, and evaluation values of the video samples in the video sample set as outputs; 
	Col. 9 for  The jitter amount measuring unit 23 detects, based on the vertical period signal Stf(v) supplied by the vertical period measuring unit 21, the amount of jitter in the video signal Sv to generate a jitter amount signal Sdsp.
	wherein the video sample set comprises a first subset and a second subset, wherein video samples comprised in the first subset are labeled with evaluation values, and video samples comprised in the second subset are not labeled with evaluation values.
	Col. 9 for  The image quality correction amount calculator 24 calculates, based on the jitter detection signal Sjd supplied by the jitter detector 22 and the jitter amount signal Sdsp supplied by the jitter amount measuring unit 23, each appropriate amount of correction for the scan speed modulation signal generator 11, the horizontal edge enhancer 12, and the NR 13 according to the amount of jitter in the video signal Sv. The image quality correction amount calculator 24 then adjusts the predetermined amounts of correction SCAc read from the ROM 16 to generate the appropriate amounts of correction SCAv (SVMv, SOEv, and SNR). Needless to say, the correction adjuster CA may be structured by a CPU. Note that, the vertical period Stf(v) may be obtained every several fields if it cannot be obtained every field due to the processing capabilities of the CPU.

	Regrading claim 7, Hamajima discloses a video jitter detection apparatus, comprising: 
	a memory and a processor; 
	Fig. 1 
	wherein, the memory is configured to store program instructions; and 
	the processor is configured to call the program instructions stored in the memory to implement the following steps: 
	acquiring a video; 
	Fig. 2 for Vsync
	inputting the video into a detection model to obtain an evaluation value of the video, wherein the evaluation value is used to indicate a degree of jitter of the video; 
	Col. 9 for  The jitter detector 22 determines, based on the vertical period signal Stf(v) supplied by the vertical period measuring unit 21, whether the video signal Sv is a jitter signal Sv or a non-jitter signal Svjn, and generates a jitter detection signal Sjd, and also a jitter transition signal Sff indicating that the video signal Sv is changed from the jitter signal Svj to the jitter signal Svj and vice versa.
	wherein the detection model is a model obtained by training using video samples in a video sample set as inputs, and evaluation values of the video samples in the video sample set as outputs; 
	Col. 9 for  The jitter amount measuring unit 23 detects, based on the vertical period signal Stf(v) supplied by the vertical period measuring unit 21, the amount of jitter in the video signal Sv to generate a jitter amount signal Sdsp.
	wherein the video sample set comprises a first subset and a second subset, wherein video samples comprised in the first subset are labeled with evaluation values, and video samples comprised in the second subset are not labeled with evaluation values.
	Col. 9 for  The image quality correction amount calculator 24 calculates, based on the jitter detection signal Sjd supplied by the jitter detector 22 and the jitter amount signal Sdsp supplied by the jitter amount measuring unit 23, each appropriate amount of correction for the scan speed modulation signal generator 11, the horizontal edge enhancer 12, and the NR 13 according to the amount of jitter in the video signal Sv. The image quality correction amount calculator 24 then adjusts the predetermined amounts of correction SCAc read from the ROM 16 to generate the appropriate amounts of correction SCAv (SVMv, SOEv, and SNR). Needless to say, the correction adjuster CA may be structured by a CPU. Note that, the vertical period Stf(v) may be obtained every several fields if it cannot be obtained every field due to the processing capabilities of the CPU.
	Regrading claim 13, Hamajima discloses a computer-readable storage medium, comprising: 
	a readable storage medium and a computer program, wherein the computer program is used to implement the following steps: acquiring a video; 
	inputting the video into a detection model to obtain an evaluation value of the video, wherein the evaluation value is used to indicate a degree of jitter of the video; 
	Col. 9 for  The jitter detector 22 determines, based on the vertical period signal Stf(v) supplied by the vertical period measuring unit 21, whether the video signal Sv is a jitter signal Sv or a non-jitter signal Svjn, and generates a jitter detection signal Sjd, and also a jitter transition signal Sff indicating that the video signal Sv is changed from the jitter signal Svj to the jitter signal Svj and vice versa.
	wherein the detection model is a model obtained by training using video samples in a video sample  set as inputs, and evaluation values of the video samples in the video sample set as outputs; 
	Col. 9 for  The jitter amount measuring unit 23 detects, based on the vertical period signal Stf(v) supplied by the vertical period measuring unit 21, the amount of jitter in the video signal Sv to generate a jitter amount signal Sdsp.
	wherein the video sample set comprises a first subset and a second subset, wherein video samples comprised in the first subset are labeled with evaluation values, and video samples comprised in the second subset are not labeled with evaluation values.
		Col. 9 for  The image quality correction amount calculator 24 calculates, based on the jitter detection signal Sjd supplied by the jitter detector 22 and the jitter amount signal Sdsp supplied by the jitter amount measuring unit 23, each appropriate amount of correction for the scan speed modulation signal generator 11, the horizontal edge enhancer 12, and the NR 13 according to the amount of jitter in the video signal Sv. The image quality correction amount calculator 24 then adjusts the predetermined amounts of correction SCAc read from the ROM 16 to generate the appropriate amounts of correction SCAv (SVMv, SOEv, and SNR). Needless to say, the correction adjuster CA may be structured by a CPU. Note that, the vertical period Stf(v) may be obtained every several fields if it cannot be obtained every field due to the processing capabilities of the CPU.
Allowable Subject Matter
Claims 2-6, 8-12 and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422